Exhibit 10.2

LOGO [g311470logo.jpg]

     EXECUTION VERSION      Bank of America, N.A.     

c/o Merrill Lynch, Pierce, Fenner & Smith

   Incorporated

     Bank of America Tower at One Bryant Park New York, NY 10036      Attn: John
Servidio      Telephone:    646-855-7127      Facsimile:    704-208-2869

 

DATE:    February 29, 2012 TO:    Stone Energy Corporation    625 East Kaliste
Saloom Road    Lafayette, LA 70508 ATTENTION:    Kenneth H. Beer TELEPHONE:   
337-237-0410 FACSIMILE:    337-521-2072; beerkh@stoneenergy.com FROM:    Bank of
America, N.A.    c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

TELEPHONE:

   646-855-7127 FACSIMILE:    704-208-2869 SUBJECT:    Base Bond Hedge
Transaction Reference Number(s):    128152577

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Bank of America,
N.A. (“Dealer”) and Stone Energy Corporation (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. Certain defined terms used herein
have the meanings assigned to them in the Indenture to be dated on or about
March 6, 2012 between Counterparty and The Bank of New York Mellon Trust
Company, N.A., as trustee (as may be amended, modified or supplemented from time
to time, but only if such amendment, modification or supplement is consented to
by Dealer in writing, the “Indenture”) relating to USD 275,000,000 principal
amount of 1.75% senior convertible notes due 2017 (the “Convertible Notes”)
issued by Counterparty. In the event of any inconsistency between the Indenture
and this Confirmation, this Confirmation shall govern. For the avoidance of
doubt, references herein to sections of the Indenture are based on the draft of
the Indenture most recently reviewed by the parties at the time of this
Confirmation. If any relevant sections of the Indenture are changed, added, or
renumbered following execution of this Confirmation but prior to the execution
of the Indenture, the parties will amend this Confirmation in good faith to
preserve the economic intent of the parties based on the draft of the Indenture
so reviewed. The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation (other than as provided in
paragraph 5(b) below) unless the parties agree otherwise in writing.

 

1



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 2002 Master Agreement as if Dealer and
Counterparty had executed an agreement (the “Agreement”) in such form (without
any Schedule but with the elections and modifications set forth in this
Confirmation) on the Trade Date. In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction. The parties hereby agree that no
Transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

Trade Date:    March 1, 2012. Effective Date:    The closing date for the
initial issuance of the Convertible Notes . Option Style:    Modified American,
as described below under “Procedures for Exercise”. Option Type:    Call. Buyer:
   Counterparty. Seller:    Dealer. Shares:    The common stock, par value USD
0.01 per share, of Counterparty (Ticker symbol “SGY”). Number of Options:   
275,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero. Option Entitlement:    As of any date, a number of Shares per
Option equal to the Applicable Percentage multiplied by the “Conversion Rate”
(as defined in the Indenture) as of such date (but without regard to any
adjustments to the “Conversion Rate” pursuant to Section 10.03 or Section
10.04(l) of the Indenture). Strike Price:    As provided in Schedule A to this
Confirmation. Applicable Percentage:    50%. Premium:    As provided in Schedule
A to this Confirmation. Premium Payment Date:    The Effective Date. Exchange:
   New York Stock Exchange. Related Exchange(s):    All Exchanges. Calculation
Agent:    Dealer. Following any calculation by the Calculation Agent hereunder,
upon a prior written request by Counterparty the Calculation Agent will provide
Counterparty with reasonable detail the basis for such calculation (including
any assumption used in making such calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such calculation.

 

2



--------------------------------------------------------------------------------

Procedures for Exercise:

Exercise Dates:    Each Conversion Date. Conversion Dates:    Each “Conversion
Date” (as defined in the Indenture) occurring during the Exercise Period for
Convertible Notes in denominations of USD 1,000 principal amount that are
surrendered for conversion on such Conversion Date in accordance with the terms
of the Indenture, subject to “Notice of Exercise” below (such Convertible Notes,
the “Relevant Convertible Notes”). Exercisable Options:    In respect of each
Conversion Date, a number of Options equal to the number of Relevant Convertible
Notes in denominations of USD 1,000 principal amount surrendered for conversion
on such Conversion Date in accordance with the terms of the Indenture, subject
to “Notice of Exercise” below, but no greater than the Number of Options. Free
Convertibility Date:    December 1, 2016. Exercise Period:    The period from
and including the Effective Date to and including the Expiration Date.
Expiration Date:    Notwithstanding anything to the contrary in section 3.1(f)
of the Equity Definitions, “Expiration Date” shall mean the earlier of (x) the
last day on which any Convertible Notes remain outstanding and (y) the Scheduled
Trading Day immediately preceding the “Maturity Date” (as defined in the
Indenture). Multiple Exercise:    Applicable, as provided under “Exercisable
Options” above. Automatic Exercise:    Applicable, subject to “Notice of
Exercise” below. Notice of Exercise:    Notwithstanding anything to the contrary
in the Equity Definitions or under “Exercisable Options” above, in order to
exercise any Exercisable Options, Counterparty must notify Dealer in writing (x)
prior to 5:00 p.m., New York City time, on the day that is at least two
Scheduled Trading Days’ prior to the first day of the applicable Conversion
Period in respect of the Options being exercised or (y) prior to 12:00 p.m., New
York City time, on the day that is the Scheduled Trading Day immediately
preceding the first day of the applicable Conversion Period in respect of the
Options being exercised, of (i) the number of such Options (including, if
applicable, whether all or any portion of the Convertible Notes relating to such
Options are Convertible Notes as to which additional Shares would be added to
the “Conversion Rate” (as defined in the Indenture) pursuant to Section 10.03 of
the Indenture (the “Make-Whole Convertible Notes”)), (ii) the scheduled first
day of the applicable Conversion Period and the scheduled Settlement Date, (iii)
the Relevant Settlement Method for such Options and (iv) if the Relevant
Settlement Method for such Options is not Net Share Settlement, Settlement in
Shares or Settlement in Cash (each as defined below), the fixed amount of cash
per Relevant Convertible Note that Counterparty has elected to deliver to
“Holders” (as defined in the Indenture) of the related Relevant Convertible
Notes (the “Specified Cash Amount”), and such notice shall also include the
information, representations,

 

3



--------------------------------------------------------------------------------

   acknowledgements and agreements required pursuant to “Settlement Method
Election Conditions” below; provided that in respect of any Options relating to
Relevant Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, (A) such notice may be given on or prior to the Expiration
Date and need only specify the information required in clause (i) above
(provided that any such notice given on the Expiration Date shall be given prior
to 12:00 p.m., New York City time, on such date), and (B) if the Relevant
Settlement Method for such Options is not Net Share Settlement, Dealer shall
have received a separate notice (the “Notice of Final Settlement Method”) in
respect of all such Relevant Convertible Notes before 5:00 p.m., New York City
time, on or prior to the Free Convertibility Date specifying the information
required in clauses (iii) and (iv) above, as well as the information,
representations, acknowledgements and agreements required pursuant to
“Settlement Method Election Conditions” below. Settlement Terms: Settlement
Method:    For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if the Settlement Method Election Conditions have been
satisfied and Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option. Relevant Settlement Method:    In respect of any
Option, subject to the Settlement Method Election Conditions:    (i) if
Counterparty has elected to settle its conversion obligations in respect of the
related Relevant Convertible Note (A) entirely in Shares pursuant to Section
10.02(b) of the Indenture (together with cash in lieu of fractional Shares)
(such settlement method, “Settlement in Shares”); (B) in a combination of cash
and Shares pursuant to Section 10.02(b) of the Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”); or (C) in a combination of cash and Shares pursuant to Section
10.02(b) of the Indenture with a Specified Cash Amount equal to USD 1,000, then,
in each case, the Relevant Settlement Method for such Option shall be Net Share
Settlement;    (ii) if Counterparty has elected to settle its conversion
obligations in respect of the related Relevant Convertible Note in a combination
of cash and Shares pursuant to Section 10.02(b) of the Indenture with a
Specified Cash Amount greater than USD 1,000, then the Relevant Settlement
Method for such Option shall be Combination Settlement; and    (iii) if
Counterparty has elected to settle its conversion obligations in respect of the
related Relevant Convertible Note entirely in cash pursuant to Section 10.02(b)
of the Indenture (such settlement method, “Settlement in Cash”), then the
Relevant Settlement Method for such Option shall be Cash Settlement.
Settlement Method Election Conditions:    For any Relevant Settlement Method
other than Net Share

 

4



--------------------------------------------------------------------------------

   Settlement with a Specified Cash Amount equal to USD 1,000, such Relevant
Settlement Method shall apply to an Option only if the Notice of Exercise or
Notice of Final Settlement Method for such Option, as applicable, contains:   
(i) a representation that, on the date of such Notice of Exercise or Notice of
Final Settlement Method, as applicable, none of Counterparty and its officers
and directors is aware or in possession of any “material non-public information”
(within the meaning of Section 10(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules promulgated thereunder) with respect
to Counterparty or the Shares;    (ii) a representation that Counterparty is
electing the settlement method for the related Relevant Convertible Note and
such Relevant Settlement Method in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Exchange Act;    (iii)
a representation that Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction;    (iv) a representation that Counterparty is not electing the
settlement method for the related Relevant Convertible Note and such Relevant
Settlement Method to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act; and    (v) an acknowledgment by Counterparty that (A) any
transaction by Dealer following Counterparty’s election of the settlement method
for the related Relevant Convertible Note and such Relevant Settlement Method
shall be made at Dealer’s sole discretion and for Dealer’s own account and (B)
Counterparty does not have, and shall not attempt to exercise, any influence
over how, when, whether or at what price to effect such transactions, including,
without limitation, the price paid or received per Share pursuant to such
transactions, or whether such transactions are made on any securities exchange
or privately. Net Share Settlement:    If Net Share Settlement is applicable to
any Option exercised or deemed exercised hereunder, in lieu of the obligations
set forth in Sections 8.1 and 9.1 of the Equity Definitions, Dealer will deliver
to Counterparty, on the relevant Settlement Date for each such Option, an
aggregate number of Shares and cash in lieu of fractional shares, if any, (the
“Net Share Settlement Amount”) equal to the product of (x) the Applicable
Percentage and (y) the number of Shares that Counterparty would be obligated to
deliver to the “Holder(s)” (as defined in the Indenture) of the Relevant
Convertible Notes converted on such Conversion Date pursuant to Section 10.02(b)
of the Indenture and cash in lieu of fractional shares, if any, pursuant to
Section 10.02(i) of the Indenture, as if Counterparty had elected to satisfy its
conversion obligation in respect of such Relevant Convertible Notes with a
Specified Cash Amount equal to USD 1,000 per Relevant Convertible Note,
notwithstanding any different Specified Cash Amount actually elected by
Counterparty with respect to the settlement of such Relevant Convertible Notes;

 

5



--------------------------------------------------------------------------------

   provided that such obligation shall be determined excluding any Shares and/or
cash that Counterparty is obligated to deliver to holder(s) of the Relevant
Convertible Notes as a result of any adjustments to the “Conversion Rate”
pursuant to Sections 10.03 or 10.04(l) of the Indenture; and provided further
that, with respect to any Settlement in Shares or Low Cash Combination
Settlement, in no event shall the Net Share Settlement Amount for any Option
exceed a number of Shares equal to the Applicable Limit for such Option divided
by the Applicable Limit Price on the settlement date for the Relevant
Convertible Notes relating to such Option. Combination Settlement:    If
Combination Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of the obligations set forth in Sections 8.1 and 9.1 of the
Equity Definitions, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:    (i) cash (the “Combination Settlement
Cash Amount”) equal to the sum for each Trading Day during the applicable
Conversion Period for such Option of an amount for each such Trading Day (the
“Daily Combination Settlement Cash Amount”) equal to (A) the lesser of (1) the
product of (x) the Applicable Percentage and (y) the Specified Cash Amount minus
USD 1,000 and (2) the Daily Option Value, divided by (B) the number of Trading
Days in the applicable Conversion Period; provided that if the calculation in
clause (A) above results in zero or a negative number for any Trading Day, the
Daily Combination Settlement Cash Amount for such Trading Day shall be deemed to
be zero; and    (ii) an aggregate number of Shares (the “Combination Settlement
Share Amount”) equal to the sum for each Trading Day during the applicable
Conversion Period for such Option of a number of Shares for each such Trading
Day (the “Daily Combination Settlement Share Amount”) equal to (A) the Daily
Option Value on such Trading Day minus the Daily Combination Settlement Cash
Amount for such Trading Day, divided by (B) the VWAP Price on such Trading Day,
divided by (C) the number of Trading Days in the applicable Conversion Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Trading Day, the Daily Combination Settlement Share
Amount for such Trading Day shall be deemed to be zero.    Dealer will deliver
cash in lieu of any fractional Shares to be delivered with respect to any
Combination Settlement Share Amount valued at the VWAP Price for the last
Trading Day of the applicable Conversion Period. Cash Settlement:    If Cash
Settlement is applicable to any Option exercised or deemed exercised hereunder,
in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum for each Trading Day during
the applicable Conversion Period for such Option of (i) the Daily Option Value
for such Trading Day, divided by (ii) the number of Trading Days in the
applicable Conversion Period. Daily Option Value:    For any Trading Day, an
amount equal to (i) the Option Entitlement on such Trading Day, multiplied by
(ii)(x) the VWAP Price on such Trading Day minus (y) the Strike Price on such
Trading Day; provided that if the calculation contained in clause (ii) above
results

 

6



--------------------------------------------------------------------------------

   in a negative number, the Daily Option Value for such Trading Day shall be
deemed to be zero. In no event will the Daily Option Value be less than zero.
Applicable Limit:    For any Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the aggregate of (A) the amount of
cash, if any, delivered to the Holder of the related Relevant Convertible Note
upon conversion of such Relevant Convertible Note and (B) the number of Shares,
if any, delivered to the Holder of the related Relevant Convertible Note upon
conversion of such Relevant Convertible Note multiplied by the Applicable Limit
Price on the settlement date for the Relevant Convertible Notes relating to such
Option, over (ii) USD 1,000. Applicable Limit Price:    On any day, the opening
price as displayed under the heading “Op” on Bloomberg page SGY <equity> (or any
successor thereto). Trading Day:    A day on which (i) there is no Market
Disruption Event and (ii) trading in the Shares generally occurs on the Exchange
or, if the Shares are not then listed on the Exchange, on the principal other
U.S. national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Shares are then
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Trading Day” means a Business Day. Scheduled Trading Day:    A day
that is scheduled to be a Trading Day on the principal U.S. national or regional
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Trading Day” means a Business Day. Business Day:    Any day other than a
Saturday, a Sunday or a day on which the Federal Reserve Bank of New York or
banks in the State of Texas are authorized or required by law or executive order
to close or be closed. Market Disruption Event:    Section 6.3(a) of the Equity
Definitions is hereby replaced in its entirety by the following:   

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m. New York
City time on any Scheduled Trading Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant stock exchange or otherwise) in the Shares or
in any options, contracts or futures contracts relating to the Shares.”

VWAP Price:    On any Trading Day, the per Share volume-weighted average price
as displayed on Bloomberg page (or any successor thereto) “SGY <equity> AQR” in
respect of the period from 9:30 a.m. to 4:00 p.m., New York City time, on such
Trading Day (or if such volume-weighted average price is unavailable at such
time, the market value of one Share on such Trading Day, as determined by the
Calculation

 

7



--------------------------------------------------------------------------------

   Agent using a volume-weighted method). For the avoidance of doubt, the VWAP
Price will be determined without regard to after-hours trading or any other
trading outside of the regular trading session hours. Conversion Period:    For
any Option and regardless of the Settlement Method applicable to such Option:   
(i) if the related Conversion Date occurs prior to the Free Convertibility Date,
the 25 consecutive Trading Days commencing on, and including, the third Trading
Day immediately following such Conversion Date; provided that if the Notice of
Exercise for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Relevant Convertible Note, the
Conversion Period shall be the 50 consecutive Trading Day period commencing on,
and including, the third Trading Day immediately following such Conversion Date;
   (ii) if the related Conversion Date occurs on or following the Free
Convertibility Date, the 25 consecutive Trading Days commencing on, and
including, the 27th Scheduled Trading Day immediately prior to the “Maturity
Date” (as defined in the Indenture”); provided that if the Notice of Exercise or
Notice of Final Settlement Method, as applicable, for such Option specifies that
Settlement in Shares or Low Cash Combination Settlement applies to the related
Relevant Convertible Note, the Conversion Period shall be the 50 consecutive
Trading Days commencing on, and including, the 53rd Scheduled Trading Day
immediately prior to the “Maturity Date” (as defined in the Indenture”).
Settlement Date:    For any Option, the third Business Day immediately following
the final Trading Day of the applicable Conversion Period for such Option.
Settlement Currency:    USD. Other Applicable Provisions:    To the extent
Dealer is obligated to deliver Shares hereunder, the provisions of Sections 9.4
(except that “Settlement Date” shall be as defined above, unless a Settlement
Disruption Event prevents delivery of such Shares on that date), 9.8, 9.9, 9.10,
9.11 and 9.12 of the Equity Definitions shall be applicable as if “Physical
Settlement” applied to the Transaction; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Counterparty is the
issuer of the Shares. Restricted Certificated Shares:    Notwithstanding
anything to the contrary in the Equity Definitions, Dealer may, in whole or in
part, deliver any Shares required to be delivered hereunder in certificated form
to Counterparty in lieu of delivery through the Clearance System. With respect
to such certificated Shares, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by deleting the
remainder of the provision after the word “encumbrance” in the fourth line
thereof. Share Adjustments:    Method of Adjustment:    Calculation Agent
Adjustment, which means that, notwithstanding

 

8



--------------------------------------------------------------------------------

   Section 11.2(c) of the Equity Definitions, upon any adjustment to the
“Conversion Rate” (as defined in the Indenture) and/or the nature of the Shares
under the Convertible Notes pursuant to the Indenture (other than an increase in
the “Conversion Rate” pursuant to Section 10.03 or Section 10.04(l) of the
Indenture), the Calculation Agent will make a corresponding adjustment to any
one or more of the Strike Price, Number of Options, the Option Entitlement and
any other term relevant to the exercise, settlement, payment or other terms of
the Transaction. Counterparty agrees that it will notify Dealer prior to the
effectiveness of any such adjustment and, to the extent such adjustment requires
an exercise of discretion by Counterparty under the terms of the Indenture, it
shall use good faith efforts to consult with the Calculation Agent in order to
achieve a commercially reasonable adjustment, determination or calculation (it
being understood for the avoidance of doubt that notwithstanding any such
consultation, Counterparty shall remain entitled to make such adjustments as
permitted in accordance with the terms of the Indenture); provided that
notwithstanding the foregoing, if any Potential Adjustment Event occurs during
the Conversion Period but no adjustment was made to any Convertible Note under
the Indenture because the relevant “Holder” (as defined in the Indenture) was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall make an adjustment, as determined by it,
to the terms hereof in order to account for such Potential Adjustment Event.
Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in Sections 10.04(a), (b), (c), (d) and (e) of the
Indenture that would result in an adjustment to the “Conversion Rate” (as
defined in the Indenture) of the Convertible Notes; provided that in no event
shall there be any adjustment hereunder as a result of an adjustment to the
“Conversion Rate” pursuant to Section 10.03 or Section 10.04(l) of the
Indenture. Extraordinary Events:    Merger Events:    Notwithstanding Section
12.1(b) of the Equity Definitions (which shall not apply for the purposes
hereof), a “Merger Event” means the occurrence of any event or condition set
forth in Section 10.05 of the Indenture. Notice of Merger Consideration:    Upon
the occurrence of a Merger Event that causes the Shares to be converted into or
exchanged for more than a single type of consideration (determined based in part
upon the form of election of the holders of the Shares), Counterparty shall
promptly notify the Calculation Agent in writing of the types and amounts of
consideration that holders of Shares have affirmatively elected to receive upon
consummation of such Merger Event; provided that in no event shall the date of
such notification be later than the date on which such Merger Event is
consummated. Consequences of Merger Events:    Notwithstanding Section 12.2 of
the Equity Definitions (which shall not apply for the purposes hereof), upon the
occurrence of a Merger Event, to the extent an adjustment is made under the
Indenture in respect of such Merger Event, the Calculation Agent shall make a
corresponding adjustment in respect of any adjustment under the

 

9



--------------------------------------------------------------------------------

   Indenture to any one or more of the nature of the Shares, the Strike Price,
the Number of Options, the Option Entitlement and any other term relevant to the
exercise, settlement, payment or other terms of the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the “Conversion Rate” (as defined in the Indenture) for the issuance of
additional shares as set forth in Section 10.03 or Section 10.04(l) of the
Indenture. Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. Additional
Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”; and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”.    The parties
agree that, for the avoidance of doubt, for purposes of Section 12.9(a)(ii) of
the Equity Definitions, “any applicable law or regulation”, and for purposes of
Section 5(b)(i) of the Agreement, “any applicable law”, shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation
(collectively, the “Wall Street Act”), and the consequences specified in Section
12.9(b)(i) of the Equity Definitions and Section 6 of the Agreement shall apply
to any Change in Law or Illegality, as the case may be, arising from any such
act, rule or regulation. The parties hereby agree that any additional capital
charges or other regulatory capital requirements imposed with respect to this
Transaction in connection with the Wall Street Act, if material, shall
constitute “a materially increased cost in performing its obligations under such
Transaction” for purposes of Section 12.9(a)(ii)(Y) of the Equity Definitions,
if applicable. The foregoing constitutes a specific reservation for purposes of
the Wall Street Act.

Failure to Deliver:

   Not Applicable.

Insolvency Filing:

   Applicable.

Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
hereby modified by inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include stock price and volatility risk. And, for the further.

 

10



--------------------------------------------------------------------------------

   avoidance of doubt, any such transactions or assets referred to in phrases
(A) or (B) above must be available on commercially reasonable pricing terms.”

Increased Cost of Hedging:

   Not Applicable.

Hedging Party:

   Dealer or an affiliate of Dealer that is involved in the hedging of this
Transaction for all applicable Additional Disruption Events.

Determining Party:

   Dealer for all applicable Extraordinary Events.

Acknowledgments:

Non-Reliance:    Applicable.

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable. Additional Acknowledgments:    Applicable.

3. Mutual Representations, Warranties and Agreements.

In addition to the representations, warranties and agreements in the Agreement
and those contained elsewhere herein, each of Dealer and Counterparty represents
and warrants to, and agrees with, the other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in the CEA.

 

  (b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the U.S. Securities Act of 1933, as amended (the “Securities Act”),
or an “accredited investor” as defined in Section 2(a)(15)(ii) of the Securities
Act.

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) Counterparty is not as of the Trade Date or the Premium Payment Date and
shall not be after giving effect to the transactions contemplated hereby,
“insolvent” (as such term is defined in Section 101(32) of the U.S. Bankruptcy
Code (Title 11 of the United States Code) (the “Bankruptcy Code”)) and on each
such date Counterparty would be able to purchase a number of Shares equal to the
Number of Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization;

 

  (b) Counterparty shall promptly provide written notice to Dealer upon the
occurrence and continuation of an Event of Default, a Potential Adjustment
Event, a Merger Event or any other Extraordinary Event; provided, however, that
should Counterparty be in possession of material non-public information
regarding Counterparty, Counterparty shall not communicate such information to
Dealer;

 

11



--------------------------------------------------------------------------------

  (c) Counterparty has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Exchange Act and the regulations promulgated thereunder) that is material to the
performance of a party’s obligations or hedging activities in connection with
the Transaction;

 

  (d) Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings;

 

  (e) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness;

 

  (f) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction;

 

  (g) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (h) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

  (i) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended;

 

  (j) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

  (k) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

  (l)

without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings

 

12



--------------------------------------------------------------------------------

  Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project;

 

  (m) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act;

 

  (n) On the Trade Date, none of Counterparty and its officers and directors is
aware or in possession of any “material non-public information” (within the
meaning of Section 10(b) of the Exchange Act and the rules promulgated
thereunder) regarding Counterparty or the Shares;

 

  (o) Counterparty has not entered into any obligation or undertaking that would
contractually limit it from effecting Net Share Settlement under this
Transaction and it agrees not to enter into any such obligation or undertaking
that would contractually limit it from effecting settlement pursuant to the
Relevant Settlement Method during the term of this Transaction;

 

  (p) Counterparty is entering into the Transaction, solely for the purposes
stated in the board resolution authorizing the Transaction and in its public
disclosure, and there is no internal policy, whether written or oral, of
Counterparty that would prohibit Counterparty from entering into any aspect of
the Transaction; and

 

  (q) Counterparty has no knowledge, and is otherwise not aware, of any federal,
state or local (including non-U.S. jurisdictions) law, rule, regulation or
regulatory order applicable to Counterparty or the Shares that would give rise
to any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares,
except as required (i) pursuant to the Exchange Act and (ii) by the Securities
Act in connection with any registration rights held by Dealer pursuant to this
Confirmation.

5. Other Provisions.

 

  (a) Method of Delivery; Designation by Dealer. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Dealer to
purchase, sell, receive or deliver any Shares or other securities to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

  (b) Additional Termination Events.

(i) The occurrence of an Amendment Event shall constitute an Additional
Termination Event in respect of which (A) Counterparty shall be the sole
Affected Party and the Transaction shall be the sole Affected Transaction and
(B) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement. “Amendment Event” means that
Counterparty amends, modifies, supplements or obtains a waiver with respect to
(i) any term of the Indenture or the Convertible Notes governing the principal
amount, coupon, maturity, repurchase obligation of Counterparty, redemption
right of Counterparty, any term relating to conversion of the Convertible Notes
(including changes to the conversion rate, conversion settlement dates or
conversion conditions), or (ii) any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible Notes
to amend, in each case without the prior written consent of Dealer, such consent
not to be unreasonably withheld.

 

13



--------------------------------------------------------------------------------

(ii) The Convertible Notes becoming due and payable under the terms of the
Indenture as a result of the occurrence of an “Event of Default” with respect to
Counterparty as set forth in Section 6.01 of the Indenture shall constitute an
Additional Termination Event in respect of which (A) Counterparty shall be the
sole Affected Party and the Transaction shall be the sole Affected Transaction
and (B) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

(iii) The receipt by Dealer from Counterparty, within the applicable time period
set forth under “Notice of Exercise” above, of any Notice of Exercise in respect
of the exercise of any Options that, according to such Notice of Exercise,
relate to Make-Whole Convertible Notes shall constitute an Additional
Termination Event as provided in this paragraph 5(b)(iii). Upon receipt of any
such Notice of Exercise, Dealer shall designate an Exchange Business Day
following such Additional Termination Event (which Exchange Business Day shall
be on or as promptly as reasonably practicable after the related settlement date
for such Convertible Notes) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Make-Whole
Conversion Options”) equal to the lesser of (A) the aggregate principal amount
of Make-Whole Convertible Notes specified in such Notice of Exercise, divided by
USD 1,000 and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Make-Whole Conversion Options. Any payment hereunder
with respect to such termination (the “Make-Whole Unwind Payment”) shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Make-Whole
Conversion Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, for the avoidance of doubt,
in determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 10.03 of the Indenture); provided that the amount of cash
payable in respect of such early termination by Dealer to Counterparty
(determined, for the avoidance doubt, without regard to the immediately
following sentence or paragraph 5(m) below) shall not be greater than the
product of (x) the Applicable Percentage and (y) the excess of (I)(1) the number
of Make-Whole Conversion Options, multiplied by (2) the Conversion Rate (after
taking into account any applicable adjustments to the Conversion Rate pursuant
to Section 10.03 of the Indenture), multiplied by (3) a price per Share
determined by the Calculation Agent in good faith and in a commercially
reasonable manner, over (II) the aggregate principal amount of the related
Make-Whole Convertible Notes, as determined by the Calculation Agent in good
faith and in a commercially reasonable manner. Counterparty may irrevocably
elect, if so designated in its Notice of Exercise to Dealer as set forth above,
to receive the Make-Whole Unwind Payment in Shares, in which case, in lieu of
making such Make-Whole Unwind Payment as set forth above, Dealer shall deliver
to Counterparty, within a commercially reasonable period of time after such
designation as determined by Dealer (taking into account existing liquidity
conditions and Dealer’s hedging and hedge unwind activity or settlement activity
in connection with such delivery) a number of Shares equal to such Make-Whole
Unwind Payment divided by a price per Share determined by the Calculation Agent
in good faith and in a commercially reasonable manner.

 

  (c) Understanding and Acknowledgement. Counterparty understands and
acknowledges that notwithstanding any other relationship between Counterparty
and Dealer (and Dealer’s affiliates), in connection with this Transaction and
any other over-the-counter derivative transaction between Counterparty and
Dealer or Dealer’s affiliates, Dealer or its affiliates, as the case may be, is
acting as principal and is not a fiduciary or adviser to Counterparty in respect
of any such transaction, including any entry into or exercise, amendment, unwind
or termination thereof.

 

  (d)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase

 

14



--------------------------------------------------------------------------------

Notice”) on such day if following such repurchase, the Options Equity Percentage
as determined on such day is (i) equal to or greater than 9.0% or (ii) greater
by 0.5% than the Options Equity Percentage included in the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
than the Options Equity Percentage as of the Trade Date). The “Options Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the product of the Number of Options in aggregate and the
Option Entitlement and (B) the denominator of which is the number of Shares
outstanding on such day. In the event that Counterparty fails to provide Dealer
with a Repurchase Notice on the day and in such manner specified in this
paragraph 5(d), Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person in respect of the foregoing, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (e) Rule 10b-18.

(i) Except as disclosed to Dealer in writing prior to the date on which the
offering of the Convertible Notes was first announced, Counterparty represents
and warrants to Dealer that it has not made any purchases of blocks by or for
itself or any of its Affiliated Purchasers pursuant to the one block purchase
per week exception in Rule 10b-18(b)(4) under the Exchange Act during each of
the four calendar weeks preceding such date (“Rule 10b-18 purchase,” “blocks”
and “Affiliated Purchaser” each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)). Counterparty agrees and acknowledges that it shall not, and
shall cause its affiliates and Affiliated Purchasers not to, directly or
indirectly (including by means of a derivative instrument)

 

15



--------------------------------------------------------------------------------

enter into any transaction to purchase any Shares during the period beginning on
such date and ending on the day on which Dealer has informed Counterparty in
writing that it has completed all purchases of Shares to hedge initially its
exposure to the Transaction.

(ii) On any day during any Conversion Period, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(iii) Counterparty agrees that it (A) will not, on any day during any Conversion
Period, make, or permit to be made, any public announcement (as defined in Rule
165(f) under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Counterparty’s average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly notify
Dealer of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. “Merger Transaction” means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

  (f) Regulation M. Counterparty represents and warrants to Dealer that
(x) Counterparty (A) was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a “distribution,” as such term is used in Regulation
M under the Exchange Act (“Regulation M”), of any securities of Counterparty,
other than the distribution of the Convertible Notes and (B) shall not engage in
any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) on any day during any
Conversion Period, the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the last day in such Conversion Period.

 

  (g)

Early Unwind. In the event the sale of the Convertible Notes is not consummated
with the initial purchasers pursuant to the Purchase Agreement dated as of the
Trade Date between Counterparty, Barclays Capital Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (the “Initial Purchasers”), as
representatives of the initial purchasers party thereto (the “Purchase
Agreement”), relating to the issuance of the Convertible Notes for any reason by
the close of business in New York on March 6, 2012 (or such later date as agreed
upon by the parties, which in no event shall be later than March 13, 2012)
(March 6, 2012 or such later date as agreed upon being the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make

 

16



--------------------------------------------------------------------------------

  any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date; provided
that, other than in cases involving a breach of the Purchase Agreement by the
Initial Purchasers, Counterparty shall purchase from Dealer on the Early Unwind
Date all Shares purchased by Dealer or one of more of its affiliates for the
purpose of hedging the Transaction at the cost at which Dealer or one or more of
its affiliates purchased such Shares and reimburse Dealer for any costs or
expenses (including market losses) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position). The amount of any such
reimbursement shall be determined by Dealer in good faith and in a commercially
reasonable manner. Dealer shall notify Counterparty of such amount and
Counterparty shall pay such amount in immediately available funds on the Early
Unwind Date. Dealer and Counterparty represent and acknowledge to the other
that, subject to the proviso included in this paragraph, upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

  (h) Transfer or Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction or the Agreement with the prior
written consent of the non-transferring party, such consent not to be
unreasonably withheld. Notwithstanding the foregoing or any provision of the
Agreement to the contrary, Dealer may, subject to applicable law, freely
transfer and assign all of its rights and obligations under the Transaction and
the Agreement without the consent of Counterparty to (x) any affiliate of Dealer
whose obligations are guaranteed by Dealer or an affiliate of Dealer of credit
quality equivalent to that of Dealer or (y) any third party as provided in the
immediately following paragraph in connection with an Excess Ownership Position.

If at any time at which (1) the Equity Percentage exceeds 9.0% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any relevant state corporate law or any state
or federal bank holding company or banking laws, or other federal, state or
local laws, regulations or regulatory orders applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that, in the good
faith determination of the relevant Dealer Person, would give rise to materially
burdensome reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws (including, without limitation, “interested
stockholder” or “acquiring person” status under Section 203 of the Delaware
General Corporation Law, but excluding any report or filing required pursuant to
Section 13 of the Exchange Act and the rules promulgated thereunder) and with
respect to which such requirements have not been met or the relevant approval
has not been received minus (y) 1.0% of the number of Shares outstanding on the
date of determination (either such condition described in clause (1) or (2), an
“Excess Ownership Position”) and Dealer is unable, after commercially reasonable
efforts, to eliminate such Excess Ownership Position or effect a transfer or
assignment to a third party with a rating (or whose guarantor has a rating) for
its long term, unsecured and unsubordinated indebtedness equal to the Required
Rating on pricing terms and within a time period reasonably acceptable to it of
all or a portion of the Transaction such that an Excess Ownership Position no
longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position no longer exists. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (x) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Shares equal to the Terminated Portion, (y) Counterparty shall be the sole
Affected Party with respect to such partial termination and (z) such Transaction
shall be the only Terminated Transaction (and, for the avoidance of doubt, the
provisions of paragraph 5(m) shall apply to any amount that is payable by Dealer
to Counterparty

 

17



--------------------------------------------------------------------------------

pursuant to this sentence). The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer,
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Dealer (“Dealer Group”), beneficially
own (within the meaning of Section 13 of the Exchange Act) on such day and
(B) the denominator of which is the number of Shares outstanding on such day.
“Required Rating” means a rating of A- or better by Standard & Poor’s Ratings
Services or its successor (“S&P”), or A3 or better by Moody’s Investors Service,
Inc. or its successor (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Counterparty and Dealer.

In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any Options
so transferred or assigned, the “Transfer Options”), to any party, withholding
of consent by Dealer shall not be considered unreasonable if such transfer or
assignment does not meet the following reasonable conditions that Dealer may
impose: (i) with respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to paragraph
5(d) (“Repurchase Notices”) or any obligations under paragraph 2 regarding
Extraordinary Events or paragraph 5(o) (“Registration”) of this Confirmation;
(ii) any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended); (iii) such transfer or assignment shall be effected on terms,
including any reasonable undertakings by such third party (including, but not
limited to, undertakings with respect to compliance with applicable securities
laws in a manner that, in the reasonable judgment of Dealer, will not expose
Dealer to material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are reasonably requested
as satisfactory to Dealer; (iv) Dealer will not, as a result of such transfer
and assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment; (v) an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer and assignment;
(vi) without limiting the generality of clause (ii), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (iv) and (v) will not occur upon or
after such transfer and assignment; and (vii) Counterparty shall be responsible
for all reasonable costs and expenses, including reasonable attorney’s fees,
incurred by Dealer in connection with such transfer or assignment.

 

  (i) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Share to
deliver, any or all of the Shares to be delivered on a Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to pay the cash and/or deliver Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Dealer will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
Conversion Period) or delivery times and how it will allocate the cash it is
required to pay and/or Shares it is required to deliver under the Relevant
Settlement Method among the Staggered Settlement Dates or delivery times; and
(ii) the amount of cash and/or aggregate number of Shares that Dealer will
deliver to Counterparty hereunder on all such Staggered Settlement Dates and
delivery times will equal the amount of cash and/or the number of Shares that
Dealer would otherwise be required to deliver on such Nominal Settlement Date.

 

  (j) [Intentionally Omitted.]

 

18



--------------------------------------------------------------------------------

  (k) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty.

 

  (l) Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment; provided that both parties agree that subparagraph
(ii) of Section 2(c) of the Agreement shall apply to the Transaction.

 

  (m) Alternative Calculations and Dealer Payment on Early Termination and on
Certain Extraordinary Events. If Dealer shall owe Counterparty any amount
pursuant to Section 12.2 of the Equity Definitions and “Consequences of Merger
Events” above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
(except in the event of a Merger Event, Insolvency, or Nationalization, in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Announcement Date or Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable, where such notice shall include a representation and warranty from
Counterparty that it is not, as of the date of the telephonic notice and the
date of such written notice, aware of any “material non-public information”
(within the meaning of Section 10(b) of the Exchange Act and the rules
promulgated thereunder) concerning itself or the Shares (“Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by delivery of Share Termination Delivery
Property, Dealer shall have the right (without regard to the exceptions set
forth above), in its sole discretion, to elect to satisfy its Payment Obligation
by delivery of Share Termination Delivery Property notwithstanding
Counterparty’s failure to elect or election to the contrary, it being understood
that if Counterparty elects to have Dealer satisfy its Payment Obligation in
cash Dealer will use commercially reasonable efforts to follow such election
prior to exercising its right to elect to satisfy its Payment Obligation by
delivery of Share Termination Delivery Property. Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, Announcement Date or Early Termination
Date or other date the Transaction is cancelled or terminated, as applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date as the Calculation
Agent may reasonably determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation. Share Termination Delivery Property:   
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share

 

19



--------------------------------------------------------------------------------

   Termination Unit Price. The Calculation Agent shall adjust the Share
Termination Delivery Property by replacing any fractional portion of the
aggregate amount of a security therein with an amount of cash equal to the value
of such fractional security based on the values used to calculate the Share
Termination Unit Price. Share Termination Unit Price:    The value of property
contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Dealer at
the time of notification of the Payment Obligation. Share Termination Delivery
Unit:    In the case of a Termination Event, Event of Default, Delisting, one
Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable.
Other Applicable Provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Counterparty is the issuer of the Shares or
any portion of the Share Termination Delivery Units) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units.”

 

  (n) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

  (o)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in

 

20



--------------------------------------------------------------------------------

  order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and (A) enter into an agreement, in form and substance reasonably satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered offering, (B) provide accountant’s “comfort” letters customary in
form for registered offerings of equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Dealer, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities (provided, however, that if Dealer,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty);
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into and comply with a private placement agreement substantially similar
to private placement purchase agreements customary for private placements of
equity securities, in form and substance satisfactory to Dealer (in which case,
the Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the closing price on such Exchange Business Days, and in the amounts,
requested by Dealer.

 

  (p) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (r) Securities Contract. The parties hereto agree and acknowledge that Dealer
is one or more of a “financial institution” and “financial participant” within
the meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” (as such term is defined in Section 741(8) of the
Bankruptcy Code) or a “transfer” within the meaning of Section 546 of the
Bankruptcy Code and (B) that Dealer is entitled to the protections afforded by,
among other sections, Section 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code.

 

  (s)

Right to Extend. Dealer may postpone any Conversion Date or postpone or extend
any other date of valuation or delivery with respect to some or all of the
relevant Options (in which event the Calculation Agent shall make good faith and
commercially reasonable adjustments to the amount of cash and/or number of
Shares to be delivered on the corresponding Settlement Date for such Options),
if Dealer determines, in its reasonable discretion, that such postponement or
extension is reasonably necessary or appropriate to (i) preserve Dealer’s or its
affiliate’s hedging or hedge

 

21



--------------------------------------------------------------------------------

  unwind activity hereunder in light of existing liquidity conditions in the
cash market, the stock loan market or any other relevant market or (ii) enable
Dealer or its affiliate to effect purchases or sales of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer or such affiliate were Issuer or an affiliated purchaser of
Issuer, be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer
and/or such affiliate. Dealer shall use commercially reasonable efforts to
minimize the duration of any such postponement or extension, which, unless
otherwise agreed by the parties, shall not be more than 50 Scheduled Trading
Days (or, in the case of Settlement in Shares and Low Cash Combination
Settlement, 100 Scheduled Trading Days) from such original Conversion Date or
other date of valuation or delivery.

 

  (t) Governing Law. The law of the State of New York (without reference to its
choice of law doctrine other than Title 14 of the New York General Obligations
Law).

 

  (u) Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.

 

  (v) Additional ISDA Schedule Terms.

(i) “Specified Entity” means in relation to each of Dealer and Counterparty for
purposes of Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v) of the Agreement,
not applicable.

(ii) “Specified Transaction” will have the meaning specified in Section 14 of
the Agreement.

(iii) The “Cross-Default” provisions of Section 5(a)(vi) of the Agreement will
not apply to either party.

(iv) Automatic Early Termination. The “Automatic Early Termination” provision of
Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

(v) “Termination Currency” means United States Dollars (“USD”).

(vi) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of an Event
of Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) or a Termination Event and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

(vii) Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Transaction.

 

22



--------------------------------------------------------------------------------

(viii) Severability. In the event any one or more of the provisions contained in
this Confirmation or the Agreement shall be held illegal, invalid or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.

(ix) Fully Paid Transactions. The condition precedent in Section 2(a)(iii)(1) of
the Agreement shall not apply to a payment and delivery owing by a party if the
other party shall have satisfied in full all its payment or delivery obligations
under Section 2(a)(i) of the Agreement and shall at the relevant time have no
future payment or delivery obligations, whether absolute or contingent, under
Section 2(a)(i) of the Agreement.

(x) [Intentionally Omitted.]

(xi) Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document

 

     

Form/Document/Certificate

  

Date by which to be Delivered

Counterparty    A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto.)    (i) Upon execution and delivery of
this Agreement; (ii) promptly upon reasonable demand by Dealer; and (iii)
promptly upon learning that any such Form previously provided by Counterparty
has become obsolete or incorrect. Dealer    A complete and duly executed United
States Internal Revenue Service Form W-9 (or successor thereto).    (i) Upon
execution and delivery of this Agreement; (ii) promptly upon reasonable demand
by Counterparty; and (iii) promptly upon learning that any such Form previously
provided by Dealer has become obsolete or incorrect.

6. Account Details:

 

  (a) Account for payments to Counterparty:

Bank: JPMorgan Chase Bank, N.A.

Location: Lafayette, LA

ABA: 021000021

Acct: Stone Energy Corporation

Acct No.: 8700378593

SWIFT Code: CHASUS33

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

23



--------------------------------------------------------------------------------

Account for payments to Dealer:

Bank of America, N.A.

New York, NY

SWIFT: BOFAUS3N

Bank Routing: 026-009-593

Account Name: Bank of America

Account No. : 0012334-61892

7. Process Agent:

For purposes of Section 13(c) of the Agreement:

Counterparty appoints as its Process Agent: not applicable.

Dealer appoints as its Process Agent: not applicable.

8. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: New York.

9. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

Stone Energy Corporation

625 East Kaliste Saloom Road

Lafayette, LA 70508

Attention: Kenneth H. Beer

Telephone No.: 337-237-0410

Facsimile No.: 337-521-2072; beerkh@stoneenergy.com

 

  (b) Address for notices or communications to Dealer:

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower at One Bryant Park

New York, NY 10036

Attention: John Servidio

Telephone: 646-855-7127

Facsimile: 704-208-2869

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

24



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 704-208-2869.

 

Yours faithfully, BANK OF AMERICA, N.A. By:  

/s/ Christopher A. Hutmaker

  Name: Christopher A. Hutmaker   Title: Managing Director

 

Agreed and Accepted By: STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:  

Executive Vice President & Chief

Financial Officer

 

25



--------------------------------------------------------------------------------

SCHEDULE A

For purposes of this Transaction, the following terms shall have the following
values/meanings:

 

1.

  

Strike Price:

   USD 42.6532.   

2.

  

Premium:

   USD   32,463,750.   

 

Schedule A–1